DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Kazlas et al. (2013/0009131) or Dubrow et al. (2012/0113672)], each in view of Guo et al. (CN103226260) and Kurtin (2014/0049155) and supported by Wikipedia.
Regarding claim 1, Kazlas et al. teach in figure 1 and related text a method of preparing a quantum dot light-emitting diode substrate, comprising: 
Step 1: forming a layer of a bonding material (elements 4 or 4/5) on a substrate 6 before contacting the bonding material with a quantum dot;
Step 2: applying a quantum dot 3 onto the bonding layer; 

Regarding claim 1, Dubrow et al. teach in figures 6A or 14A-C and related text a method of preparing a quantum dot light-emitting diode substrate, comprising: 
Step 1: forming a layer of a bonding material (622 or 1422a) on a substrate (not shown) before contacting the bonding material with a quantum dot (604 or 1404);
Step 2: applying a quantum dot onto the bonding layer; 
Step 3: allowing the quantum dot to be bonded to the bonding layer so as (i.e. in order to be able to) to fix the quantum dot in a corresponding sub-pixel light-emitting region.

Kazlas et al. and Dubrow et al. do not teach the bonding connection characteristics between the quantum dot and the bonding layer.

Guo et al. teach in figures 1a, 7, 8a, 8b and related text a method of preparing a quantum dot light-emitting diode substrate, comprising: 
Step 1: forming a layer of a bonding material on a substrate and patterning the layer of the bonding material to form a bonding layer corresponding to a pattern of a plurality of sub-pixel light-emitting regions (see figure 1a); 
Step 2: applying a quantum dot 01 (see also element 1 in figure 7) onto the bonding layer; 

Step 4: removing unbonded quantum dots to form a light-emitting layer (element 01 in figure 1a or the elements in figures 7, 8a and 8b) comprising the bonding layer and quantum dots bonded to the bonding layer wherein the external initiation condition is selected from the group consisting of external photoinitiation, external thermal initiation, external pressure initiation, and combinations thereof; and 
organic functional group(s) of the bonding layer are capable of reacting with organic functional group(s) of the quantum dot to form a crosslinked network taking a quantum dot inorganic core as a center of the crosslinked network (see e.g. paragraph [0071] “step S602, the phenolic resin derivative and the diazonaphthol derivative in the designated region can be polymerized under the action of a photoinitiator to generate a macromolecular polymer network with quantum dots evenly dispersed within the macromolecular polymer network (as illustrated by 4 in figure 7)").

Regarding the claimed limitation of “organic functional group(s) of the bonding layer are capable of reacting with organic functional group(s) of the quantum dot to form a crosslinked network taking a quantum dot inorganic core as a center of the crosslinked network”, it is noted that Guo et al. teach in various paragraphs, including paragraphs [0057]-[0060] and paragraphs [0067]-[0072], that the quantum dot layer 01 is formed by crosslinking and bonding an organic quantum dot to an organic bonding material.

upon UV illumination under the action of a photoinitiator” (emphasis added).

As is well known in the art, a photoinitiator is a compound that undergoes a photoreaction on absorption of light, producing reactive species. These are capable of initiating or catalyzing chemical reactions that result in significant changes in the solubility and physical properties of suitable formulations. Hence, the photoinitiator is a compound that can transform the physical energy of light into suitable chemical energy in the form of reactive intermediates.

The process set off by a photoinitiator and light is called photopolymerization or radiation curing. It transforms a soluble liquid formulation into a hard and insoluble cross-linked polymer network. Therefore, Guo et al. teach a cross-linked network.

Wikipedia is cited to provide evidence that cross-linked bonding network is known in the art, and is defined as, chemical bonding between two elements (“A cross-link is a bond which links one polymer chain to another. They can be covalent bonds or ionic bonds. "Polymer chains" can refer to synthetic polymers or natural polymers (such as proteins). When the term "cross-linking" is used in the synthetic polymer science field, it usually refers to the use of cross-links to promote a difference in the polymers' physical properties”).

Kurtin teaches in related text (see e.g. paragraphs [0090]-[0091] and figure 18) that the light emitting layer comprises a crosslinked network formed by the bonding layer and quantum dots of the quantum dot layer, and wherein the quantum dots have one or more organic functional group(s) reacted with the bonding layer to form the crosslinked network.
Kazlas et al., Dubrow et al., Kurtin and Guo et al. are analogous art because they are directed to quantum dots and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove unbonded quantum dots to form a light-emitting layer comprising the bonding layer and quantum dots bonded to the bonding layer, wherein the external initiation condition is selected from the group consisting of external photoinitiation, external thermal initiation, external pressure initiation, and combinations thereof, as taught by Guo et al., and to form organic functional group(s) of the bonding layer capable of reacting with organic functional group(s) of the quantum dot to form a crosslinked network taking a quantum dot inorganic core as a center of the crosslinked network, as taught by Kurtin, in the devices of Kazlas et al. and Dubrow et al., in order to improve the device characteristics by improving the light emission characteristics of the device.



Regarding claim 6, Guo et al. teach in figure 7 and related text that the quantum dot is bonded to the bonding layer by being embedded in the bonding layer.

Regarding claim 7, Guo et al. teach substantially the entire claimed structure, as applied to the claims above, except stating the bonding layer has a thickness of about 5 to 50 nm. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the bonding layer to a thickness of about 5 to 50 nm in Guo et al.’s device, in order to reduce the size of the device.

Regarding claim 8, Guo et al. teach throughout the invention that the bonding layer is made of an organic semiconductor material or an organic conductor material.

Regarding claim 9, Guo et al. teach in figure 8 and related text that the bonding layer formed in Step 1 only corresponds to a pattern of sub-pixel light-emitting regions with one color, and the method comprises repeating steps 1-4 several times so as to form a pattern of sub-pixel light-emitting regions with several colors.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to perform Step 1 only once to 

Regarding claim 11, in the combined device, organic functional group(s) of the quantum dots are one or more selected from the group consisting of an organic functional group capable of undergoing a crosslinking reaction under light, an organic functional group capable of undergoing a crosslinking reaction at an elevated temperature, and an organic functional group capable of undergoing a crosslinking reaction under pressure.

Regarding claims 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to select one or more organic functional group(s) of the quantum dots from the group consisting of -4-1,7-octadiene, 1,9-octadiyne, mercapto, isoprene, amino, pyridine, carboxylic acid, thiol, phenol, or any combination thereof, in Guo et al.’s device, in order to improve the device characteristics by using known materials.
Note that substitution of materials is not patentable even when the substitution is new and useful. Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-12 have been considered but are moot because of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
2/15/2022				     	  	    PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800